Citation Nr: 0627226	
Decision Date: 08/29/06    Archive Date: 09/06/06

DOCKET NO.  04-03 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1. Entitlement to an initial increased rating for bilateral 
tinnitus, currently rated as 10 percent disabling, to include 
separate 10 percent evaluations for tinnitus in each ear.

2. Entitlement to an initial increased rating for bilateral 
hearing loss, evaluated as 0 percent disabling from August 
25, 1999, and as 30 percent disabling from March 24, 2004.

3. Entitlement to service connection for residuals of chronic 
ear infection.

4. Entitlement to service connection for residuals of a 
broken ear drum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Law Clerk


INTRODUCTION

The veteran had active military service from December 1990 to 
April 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Des Moines, Iowa that denied service connection for 
residuals of a chronic ear infection and residuals of a 
broken ear drum, a February 2003 rating determination that 
granted the veteran service connection for bilateral tinnitus 
and assigned a 10 percent rating, and a July 2003 rating 
determination that granted service connection for bilateral 
hearing loss and assigned a 0 percent rating, effective 
August 25, 1999.  An April 2004 rating determination assigned 
a 30 percent disability rating for the veteran's service-
connected bilateral hearing loss, effective March 24, 2004.

The Board notes that the veteran appears to be submitting 
claims for service connection for right ankle pain, low back 
pain, and arthritis in a September 2005 letter.  
Additionally, a May 2006 statement by the veteran indicates a 
belief by the veteran that he has depression secondary to 
bilateral hearing loss.  These matters are referred to the RO 
for its consideration.

The issues of an initial increased rating for bilateral 
hearing loss, residuals of a chronic ear infection, and 
residuals of a broken ear drum, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's service-connected bilateral tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2005); Smith v. Nicholson, 451 F.3d. 1344 (Fed. 
Cir. June 19, 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
generally applicable to all claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  However, for 
reasons expressed immediately below, the Board finds that 
resolution of the issue on appeal is based on the operation 
of law and that the VCAA is not applicable.  Holliday v. 
Principi, 14 Vet. App. 280, 282-83 (2001) (the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim).

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (2001), the Court held 
that the VCAA has no effect on an appeal where the law, and 
not the underlying facts or development of the facts, is 
dispositive of the matter.  The Board finds that such is the 
case as to the issue here on appeal.  As explained below, the 
issue to be decided is whether VA regulations allow for the 
assignment of separate disability ratings for tinnitus.  
Application of pertinent provisions of the law and 
regulations will determine the outcome.  No amount of 
additional evidentiary development would change the outcome 
of this case; therefore no VCAA notice is necessary.

Therefore, based on the Court's decision in Manning, the 
Board concludes that the provisions of the VCAA are not 
applicable to this particular matter.  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 
Vet. App. 129, 132 (2002) (VCAA not applicable "because the 
law as mandated by statute and not the evidence is 
dispositive of the claim" ). See also VAOPGCPREC 2-2004 
(under 38 U.S.C. § 5103(a), VA is not required to provide 
notice of the information and evidence necessary to 
substantiate a claim for separate disability ratings for each 
ear for service-connected tinnitus because there is no 
information or evidence that could substantiate the claim, as 
entitlement to separate ratings is barred by current 
Diagnostic Code 6260).

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. § 
3.103 (2005).  The veteran and his representative have been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.

Analysis

The veteran requested an increased evaluation for tinnitus, 
specifically a 10 percent evaluation for each ear.  The RO 
denied the veteran's request because under Diagnostic Code 
(DC) 6260 there is no provision for assignment of a separate 
10 percent evaluation for tinnitus of each ear.  The veteran 
appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (Court) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, 451 F.3d. 1344 (Fed. Cir. June 19, 2006), 
the Federal Circuit concluded that the Court erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
Subsequently, the stay of adjudication of tinnitus rating 
cases was lifted.

The veteran's service-connnected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of 
the VCCA have no effect on an appeal where the law, and not 
the underlying facts or development of the facts are 
dispositive in a matter.  Manning v. Principi, 16 Vet. App. 
534, 542-543 (2002). 


ORDER

Entitlement to an initial increased rating evaluation in 
excess of 10 percent for tinnitus is denied.


REMAND

VA must notify claimants seeking VA benefits what information 
or evidence is needed in order to substantiate a claim, and 
VA has a duty to assist claimants by making reasonable 
efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. § 3.159; 
see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this case, no VCAA notification letter has been sent with 
regard to the evidence needed to substantiate a claim for a 
higher rating for bilateral hearing loss.  Accordingly, the 
Board concludes that this case must be remanded for 
compliance with the required notice and duty to assist 
provisions because it would be potentially prejudicial to the 
veteran if the Board were to proceed with a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  As the 
Board cannot rectify this procedural deficiency on its own, 
see Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), this matter must be 
remanded for further development.

The RO denied the veteran's claims for residuals of an ear 
infection, and residuals of a broken ear drum in a July 2002 
rating decision.  In November 2002, the RO received a timely 
NOD for both issues.  However, a statement of the case was 
not provided.  Therefore, the service connection claims for 
residuals of an ear infection and residuals of a broken ear 
drum must be remanded to allow the RO to provide the veteran 
with a statement of the case (SOC) on these issues.  
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 
(O.G.C. Prec. 16-92).  The issues will be returned to the 
Board after issuance of the SOC only if perfected by the 
filing of a timely substantive appeal.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 
130.

Accordingly, the case is REMANDED for the following action:

1. Provide the veteran and his 
representative a statement of the case as 
to the issues of entitlement to service 
connection for residuals of an ear 
infection and residuals of a broken ear 
drum.  The veteran should be informed that 
he must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of any issue to the Board.  See 38 
C.F.R. §§ 20.200, 20.202, and 20.302(b).  
If a timely substantive appeal is not 
filed, the claim should not be certified 
to the Board.  If so, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration, if appropriate.

2. Provide the veteran all notice and duty 
to assist obligations with regard to the 
veteran's claim for an initial increased 
evaluation for bilateral hearing loss.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126.  In this regard, 
the veteran must be provided a notice 
letter and specifically told of the 
information or evidence he needs to submit 
to substantiate his claim for a higher 
rating, as well as the information or 
evidence that VA will obtain, if any.  38 
U.S.C.A. § 5103(a); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The 
veteran must also be asked to submit all 
pertinent information or evidence in his 
possession.  38 C.F.R. § 3.159.

3. After completion of the above and any 
other development deemed necessary, review 
the expanded record and determine if the 
benefits sought can be granted.  Unless 
the benefits sought are granted, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


